DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    89
    315
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 11/24/2020, 12/28/2020, 04/19/2021 and 05/18/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Status of the Claims

Applicant’s response to election of species filed on 05/18/2022 is acknowledged. 
The examiner also acknowledges applicants filed supplemental claim amendments filed on 08/18/2022. 
The amended claims, filed on 08/18/2022 under Supplemental Amendment are entered, are found free of art. Accordingly, claims 1-2 and 6-9 are allowed. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Amended claims, filed on 08/18/2022, are drawn to a method for production of an amide compound, wherein the amide compound is formed from the coupling of amino acids or peptides in the presence of recited Lewis acid metal catalyst and recited silylating agent, wherein the terminal groups of amino acids or peptides, either N-terminal or C-terminal, are protected. Specification is also exemplified for making small peptides using the claimed method. So, claims require co-existence of recited silylating agent and Lewis acid metal catalyst for the coupling reaction in the claimed method. 
Tozawa et al teach a method for preparation of carboxamides in the presence of imidazolylsilane derivative [see Table 2] from organic acid and an amine, but silent on amino acids or peptides and also does not teach Lewis acid metal catalyst. 
Allen et al teach a method of direct amide formation from inactivated carboxylic acids and amines in the presence of various metal catalysts, including Lewis acid metal catalysts, but silent on amino acids or peptides and also does not teach silylating agent. 
However, prior art silent on co-existence of applicants recited silylating agent and Lewis acid metal catalyst for the coupling of amino acids or peptides in making the amide compounds. 
The prior art, taken alone or in combination, neither anticipates nor renders obvious the subject matter of applicants’ invention.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658